IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOHN THOMA AND JENNIFER THOMA,             : No. 164 WAL 2019
HUSBAND AND WIFE,                          :
                                           :
                   Respondents             : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
INTERSTATE BUILDERS, RANDOLPH D.           :
DAHL, SR., INDIVIDUALLY AND                :
MERCEDES DAHL, INDIVIDUALLY,               :
                                           :
                   Petitioners             :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.